Citation Nr: 0111332	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for a low back disorder.  

3. Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right upper arm, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1947, November 1950 to November 1951, June 1954 to 
October 1956 and from January 1957 to October 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Service connection for a back disorder was originally denied 
in 1949.  The veteran's current clain is based on a 
subsequent period(s) of service.  The RO adjudicated the 
veteran's claim as a new claim.  Thus the issue is stated as 
on the title page of this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the service medical records shows that the 
veteran was hospitalized in January 1958 for injuries 
sustained to the right arm and shoulder and chest after the 
front end of a jeep slipped of the jack and fell on him.  The 
records show he was placed on an L1 profile in September 1964 
for back pain.  Since the most recent VA examination in 
October 1997 the veteran has been treated at a VA facility 
for several complaints, including right shoulder pain.  The 
Board is of the opinion that  a current examinaton is 
warranted.

38 C.F.R. § 3.304(f) (2000) provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

In West v. Brown, 7 Vet.App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for the disabilities in issue 
which have not been previously submitted, 
to include copies of the actual treatment 
records from Dr. Mc Graw who treated the 
veteran in January and February 1969 (see 
statement dated in January 1974) and the 
family physician who treated the veteran 
for nerves beginning in 1947.  

2.  The RO should inform that the veteran 
that he has another opportunity to provide 
any additional information regarding his 
stressors which would be of assistance in 
verifying the stressful events.  Such 
information could include newspaper 
accounts of the helicopter crash at Ft. 
Benning.  He may submit statements from 
fellow service members or others who 
witnessed or knew of the alleged events at 
the time of their occurrence.  He should 
be asked if he is claiming any additional 
stressors other than the two stressors 
reported during his hearing at the RO 
which occurred at Ft. Benning in the early 
1960s. 

3.  If additional verifiable information 
is received the RO should contact all 
appropriate sources to verify the reported 
stressors.

4.  The RO is requested to obtain all 
current VA treatment records.

5.  If the RO has verified a stressor(s), 
a VA examination should be performed by a 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s) which has been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report. 

6.  The RO should schedule the veteran for 
a VA examination by an orthopedist for the 
purpose of ascertaining nature, severity, 
and etiology of the low back disorder and 
the severity of the residuals of the shell 
fragment wound to the right arm.  The 
examiner should be afforded an opportunity 
to review the veteran's claims file and a 
copy of this Remand prior to the 
examination.  The examination should 
include all necessary tests and studies, 
to include x-rays.  The examiner is 
requested to identify all Muscle Groups 
involved as a residual of the shell 
fragment wound to the right arm.  The 
involved joints of the right arm should be 
examined for degrees of both active and 
passive range of motion and any limitation 
of function.  The orthopedist should also 
be asked to note the normal range of 
motion of the involved areas.

Additionally, the orthopedist should be 
requested to determine whether the 
veteran's right arm disability exhibits 
weakened movement, excess fatigability, or 
incoordination.  The orthopedist should 
also be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  The examiner is requested to 
indicate whether any muscle injury found 
is slight, moderate, moderately severe, or 
severe.

The examiner is also requested to render 
an opinion as to whether it is as likely 
as not that any low back disability 
diagnosed is related to service, to 
include the jeep accident in January 1958.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



